DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2018 and 5/14/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, line 6, “the at least one gap” should be amended to read “at least one second spacing plate gap,” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one spacing plate" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The limitation should be amended to read, “wherein at least one spacing plate.”
Claim 1 recites the limitation “its perpendicular direction.” The limitation is unclear as to whether “its” refers to the perpendicular direction of the spacing plate, the gap, the system, or another component. Examiner recommends amending the limitation to specify which component is referenced for the perpendicular direction.
Claim 11 puts forth a second set of discharge ports defined by at least one gap. It is unclear how a set of ports can be defined by one gap. Examiner recommends amending the claim to put forth at least one second discharge port defined by at least one second spacing plate gap.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The specification puts forth that the device may be used with fluids including liquids, gases, and liquid/gas mixtures. It is unclear whether, Applicant intends for the limitation “water” to be a part of the claimed invention, or if the limitation is intended to be an example.
The remaining claims are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerruti (WO 2016/0595561).
Regarding claim 1, Cerruti discloses a nozzle for atomizing and dispersing a discharge flow of a fluid, the nozzle comprising: 
a bonnet (101, 102, 103), comprising
an inlet port (Examiner’s Annotated Figure 2) for receiving said fluid in the nozzle (Page 8, lines 15-25), and
a first surface (Examiner’s Annotated Figures 1 and 2) extending outward from the inlet port (Examiner’s Annotated Figure 2);
at least one deflector base (104), comprising
a second surface (Examiner’s Annotated Figure 1) arranged opposite to the first surface (Examiner’s Annotated Figure 1, The second surface is arranged beneath the first surface),
wherein the 
at least one spacing plate (105) is arranged between the first surface of the bonnet (101, 102, 103) (Examiner’s Annotated Figure 1) and the second surface of the deflector base (104) (Examiner’s Annotated Figure 1), the spacing plate (105) comprising
at least one gap (26) extending through the spacing plate (Figure 9) in its perpendicular direction (As best understood, Figure 9, When the plate is laid flat, the range of orientations put forth for the gap 26 includes an angle that extends perpendicular to the central vertical axis of the plate, through the plate) and extending from the outer periphery of the spacing plate to a distance towards the inner section of the spacing plate (Figure 9, The gap has a width; One edge of the gap is aligned with the edge of the body 24, and the width of the gap extends toward the inner section of the plate); and 


    PNG
    media_image1.png
    961
    832
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    376
    659
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 2, Cerruti discloses the nozzle as claimed in claim 1, wherein the basic shape of the spacing plate (105) is round (Figure 9) and that the spacing plate (105) comprises a coaxial aperture (25) for receiving a central dowel (107) arranged in the deflector base (104) (Figure 2) for attaching to the bonnet (101, 102, 103) (Page 8, lines 7-14).
Regarding claim 3, Cerruti discloses the nozzle as claimed in claim 1, wherein the spacing plate (105) comprises a plurality of gaps (26) (Figure 9).
Regarding claim 4, Cerruti discloses the nozzle as claimed in claim 1 wherein said first and second surfaces (Examiner’s Annotated Figure 1) are planar surfaces (As defined in the specification, the term planar means “flat”; Examiner’s Annotated Figure 1, The face of the first surface is flat, and the face of the second surface is flat).
Regarding claim 6, Cerruti discloses the nozzle as claimed in claim 1, wherein one of said first and second surfaces is a concave surface (Figure 8, the second surface 
Regarding claim 10, Cerruti discloses the nozzle as claimed in claim 1, wherein the inlet port (Examiner’s Annotated Figure 2) is arranged to open on the first surface (Examiner’s Annotated Figure 2) coaxially with the centre of the first surface (The inlet port discharges through the opening 11’, which is coaxial with the center of the first surface).
Regarding claim 12, Cerruti discloses the nozzle as claimed in claim 1, wherein the nozzle is a sprinkler nozzle of a fire suppression system (Abstract, lines 1-3, The sprinkler emits a mist, and is a part of a fire-fighting low-pressure system).
Regarding claim 13, Cerruti discloses the nozzle as claimed in claim 1, wherein the fluid is a liquid, such as water (As best understood, Abstract, lines 1-3, water).
Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 5,143,657).
Regarding claim 1, Curtis Figure 7 discloses a nozzle for atomizing and dispersing a discharge flow of a fluid, the nozzle comprising: 
a bonnet (60), comprising
an inlet port (66) for receiving said fluid in the nozzle (Column 3, lines 31-34), and
a first surface (94) extending outward from the inlet port (Figure 7);
at least one deflector base (72), comprising
a second surface (82) arranged opposite to the first surface (94) (Figure 7),
wherein the 
at least one spacing plate (84a, 98, 96) is arranged between the first surface (94) of the bonnet (60) and the second surface (82) of the deflector base (72), the spacing plate (84b) comprising

a discharge port (Examiner’s Annotated Figure 4) fluidly connected to the inlet port (Column 9, lines 7-27) allowing said fluid to flow from the inlet port to surroundings of the nozzle (Column 9, lines 7-27), the discharge port being created between the first and the second surface (Figure 7 and Examiner’s Annotated Figure 4) and defined by the at least one gap of the spacing plate (Column 9, lines 7-27, Fluid will flow through the gap to the surrounding of the device).

    PNG
    media_image3.png
    801
    728
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 4
Regarding claim 11, Curtis Figure 7 discloses the nozzle as claimed in claim 1 wherein the nozzle comprises a connecting piece (302) arranged between the spacing plate (84a, 98, 96) and the deflector base (72) and at least one spacing plate (84b, 98, 96) arranged between the connecting piece (302) and the deflector base (72), the nozzle thus comprising a second set of discharge ports (Examiner’s Annotated Figure 4) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti in view of Rice (US 3,838,815).
Regarding claim 5, Cerruti discloses the nozzle as claimed in claim 1, wherein one of said first and second surfaces is a concave surface (Figure 8 and Examiner’s Annotated Figure 1, the second surface is concave), but fails to disclose a nozzle wherein another of said first and second surfaces is a convex surface. Cerruti discloses the first surface being a part of a widening transition surface, composed of planar segments (Examiner’s Annotated Figure 2).
Rice discloses a nozzle wherein an element (23) includes a tapering planar transition surface (25), which is convex (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cerruti with the disclosures of Rice, replacing the widening transition surface of Cerruti (Examiner’s Annotated Figure 2) with a tapering transition surface (Rice, 25), as disclosed in Rice (Rice, Figure 2), thus providing a convex first surface, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically, a widening discharge.
Regarding claim 7, Cerruti in view of Rice discloses the nozzle as claimed in claim 5, wherein the concave surface (Cerruti, Second surface) is conical (Cerruti, Figure 8 and Examiner’s Annotated Figure 1) and wherein the convex surface (Cerruti, First Surface, as modified by Rice (Claim 5)) is conical (Rice, Figure 2, The surface 25 is conical).
Regarding claim 8, Cerruti in view of Rice discloses the nozzle as claimed in claim 7, wherein the spacing plate (105) has been arranged in a coning angle in relation to the longitudinal axis of the nozzle (Figure, 2, The edges of the plate are included at a coning angle, relative to the longitudinal axis of the nozzle) the coning angle being in a range of 0°- 180 (Figure 2).
Regarding claim 9, Cerruti in view of Rice discloses the nozzle as claimed in claim 5, wherein at least one of the first surface or second surface is arranged in contact with the spacing plate on an outer rim area (Examiner’s Annotated Figures 1 and 5, The first surface contacts the spacing plate on an outer rim area of the plate), and a cavity (Examiner’s Annotated Figure 1) arranged between an inner rim area (Examiner’s Annotated Figure 5) of the spacing plate (105) and at least one of the first surface or the second surface (The cavity is arranged within the horizontal spacing between the inner rim area and the first surface), said cavity arranged to connect the discharge port (26) to the inlet port (Examiner’s Annotated Figure 2) (Page 8, line 25-Column 9, line 5, The cavity is arranged so that fluid from the inlet port flows through the cavity to the discharge port).

    PNG
    media_image4.png
    357
    441
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 5
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752